Exhibit 12.1 RATIO OF EARNINGS TO FIXED CHARGES The following table shows our ratio of earnings to fixed charges for the periods indicated: Successor Predecessor (in thousands ) Six months ended June 30, Year ended December 31, Year ended December 31, Year ended December 31, Year ended December 31, Six months ended, December 31, Six months ended, June 30, 2010 Earnings $ Fixed Charges $ The ratio of earnings to fixed charges is computed by dividing pre-tax income from continuing operations, less income or loss from equity investments, plus fixed charges, amortization of capitalized interest and distributed income of equity investees, less capitalized interest, by fixed charges. Fixed charges consist of interest expense, including interest expense from amortized premiums, discounts and capitalized expenses relating to indebtedness, plus an estimate of the rental expense deemed by us to be representative of the interest factor of rental payments under the operating leases.
